Fourth Court of Appeals
                                San Antonio, Texas
                                       January 9, 2018

                                   No. 04-17-00667-CV

                       IN THE INTEREST OF A.E.S., A CHILD,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-02849
                   Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
      The appellee’s motion for extension of time to file brief is hereby GRANTED.


It is so ORDERED on January 9, 2018.

                                          PER CURIAM


ATTESTED TO:___________________________________
            KEITH E. HOTTLE,
            Clerk of Court